          Case 4:19-cv-05647-HSG Document 66 Filed 01/12/21 Page 1 of 3




 1   Diane Aquí ( SBN217087)
     daqui@smithdollar.com
 2   SMITH DOLLAR PC
     Attorney at Law
 3   418 B Street, Fourth Floor
     Santa Rosa, California 95401
 4   Telephone: (707) 522-1100
     Facsimile: (707) 522-1101
 5
     Attorney for Plaintiffs and Counter-Defendants
 6
     Karen C. Marchiano (SBN 233493)
 7   karen.marchiano@us.dlapiper.com
     DLA PIPER LLP (US)
 8
     2000 University Avenue
 9   East Palo Alto, CA 94303
     Telephone: (650) 833-2170
10   Facsimile: (650) 833-2001
11   Barry M. Heller (admitted pro hac vice)
     barry.heller@us.dlapiper.com
12
     John J. Dwyer (admitted pro hac vice)
13   john.dwyer@us.dlapiper.com
     DLA PIPER LLP (US)
14   One Fountain Square
     11911 Freedom Drive, Suite 300
15   Reston, VA 20190
16   Telephone: (703) 773-4000
     Facsimile: (703) 773-5060
17
     Attorneys for Defendants and Counter-Claimant
18
                                     UNITED STATES DISTRICT COURT
19                                  NORTHERN DISTRICT OF CALIFORNIA

20   SCOTT W. JEFFERY; ELIAS GARCIA;                  CASE NO.: 4:19-CV-05647-HSG
     MARIA G. MARAVILLA; DAVID
21   GUTIERREZ; AHMAD ELSAYED; NEIL                   JOINT STIPULATION & ORDER
     MICHELL AND JACQUELINE DUENAS,
22
                Plaintiffs,                           Judge:   Honorable Haywood S. Gilliam, Jr.
23   v.
                                                      Complaint Filed: September 9, 2019
24   DRIVEN BRANDS, INC.; MAACO                       Trial Date:      N/A
     ENTERPRISES, INC.; MAACO
25   FRANCHISING, INC.; MAACO
     FRANCHISING, LLC and DOES 1-50,
26   inclusive.

27       Defendants.
     MAACO FRANCHISOR SPV LLC (as the
28
      1086964                                     -1-
                                 JOINT STIPULATION & ORDER
          Case 4:19-cv-05647-HSG Document 66 Filed 01/12/21 Page 2 of 3



     assignee of the franchise agreements entered
 1   into between each Plaintiff and the appropriate
 2   Defendant entity),

 3              Counter-Claimant,

 4   v.

 5   JEFFERY & SONS, INC.; AH&G
     CORPORATION, INC.; DG AUTO BODY &
 6   PAINT, INC.; JYLA CORPORATION;
     B.O.N.D. INTERNATIONAL LLC; P&G
 7   DUENAS, INC.; SCOTT W. JEFFERY; KIRK
     M. JEFFERY; ELIAS GARCIA; MARIA G.
 8
     MARAVILLA; DAVID GUTIERREZ;
 9   AHMAD ELSAYED; NEIL MICHELL;
     JACQUELINE MICHELL; JACQUELINE
10   DUENAS; and PETER DUENAS.

11              Counter-Defendants.
12
                The parties to the above-entitled action submit this JOINT STIPULATION &
13
     [PROPOSED] SCHEDULING ORDER pursuant to the Court Order Selecting ADR Process
14
     (ECF#59), respectfully submit the following:
15
                The deadline to hold the ADR session by January 31, 2021 be extended to April 30, 2021.
16

17
     Dated: January 8, 2021
18                                                       SMITH DOLLAR PC
19                                                          /s/ Diane Aqui
                                                    By
20                                                       DIANE AQUI
                                                         Attorney for Plaintiffs and Counter-Defendants
21

22   Dated: January 8, 2021
                                                         DLA PIPER LLP (US)
23
                                                            /s/ Barry M. Heller
24                                                  By
                                                         BARRY M. HELLER
25                                                       KAREN C. MARCHIANO
                                                         JOHN DWYER
26                                                       Attorneys for Defendants and Counter-Claimant
27
28
      1086964                                          -2-
                                      JOINT STIPULATION & ORDER
       Case 4:19-cv-05647-HSG Document 66 Filed 01/12/21 Page 3 of 3




 1                                       Local Rule 5-1(i)(3) attestation
 2             Pursuant to Local Rule 5-1(i)(3), I hereby attest that the concurrence in the filing of this
 3   document has been obtained from the other signatory (Barry Heller).
 4

 5                                                          By: /s/ Diane Aqui
 6

 7                                           SCHEDULING ORDER
 8             Pursuant to the stipulation of the Parties, and good cause appearing, the deadline to hold the
 9   ADR session by January 31, 2021 is extended to April 30, 2021
10

11
     DATED: 1/12/2021
12
                                                     ____________________________________
13                                                   HONORABLE HAYWOOD S. GILLIAM, JR.
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     1086964                                         -3-
                                    JOINT STIPULATION & ORDER
